IN THE COURT OF APPEALS OF IOWA

                                   No. 19-0894
                             Filed January 21, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DION CALDWELL,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Buena Vista County, Andrew Smith,

District Associate Judge.



      Dion Caldwell appeals his conviction for operating while intoxicated, third

offense. REVERSED AND REMANDED.



      Martha J. Lucey, State Appellate Defender, and Vidhya K. Reddy, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Israel Kodiaga, Assistant Attorney

General, for appellee.



      Considered by Bower, C.J., and May and Ahlers, JJ.
                                           2


MAY, Judge.

       A jury convicted Dion Caldwell of operating while intoxicated (OWI). On

appeal, he argues (1) the evidence was insufficient to establish he was under the

influence; (2) the district court erred in denying his motion to suppress;

(3) evidence related to an ignition interlock device should have been excluded; and

(4) court costs and jail fees were imposed without considering his reasonable

ability to pay. We conclude sufficient evidence supported the conviction. But we

also conclude evidence of Caldwell’s refusal to submit a breath sample should

have been suppressed. So we reverse and remand for a new trial.

I. Background Facts and Proceedings

       On the evening of February 3, 2019, Storm Lake Police Officer Mitchel

McDonald was travelling east in his marked patrol vehicle.            He observed a

westbound vehicle with its lights flashing and horn honking. Officer McDonald was

concerned about what “was going on inside the vehicle, if there was an assault

taking place . . . or if somebody was in danger.”         So he turned around and

attempted to make a traffic stop to investigate.1 When Officer McDonald turned

on his emergency lights, the vehicle “took off at a high rate of speed.” The vehicle

then pulled into an off-street parking space outside a residential building. The

driver, later determined to be Caldwell, exited the vehicle and began walking

towards the building.     Officer McDonald advised Caldwell to stop.          Caldwell

refused. So Officer McDonald attempted to handcuff him. Caldwell resisted and

threatened physical violence against the officer. After a brief struggle, Officer


1A fellow officer later “noticed there was an intoxilyzer in [Caldwell’s] vehicle” which
can activate “the horn and lights” if it is “not used correctly.”
                                           3


McDonald placed Caldwell under arrest for interference with official acts. Officer

McDonald then placed Caldwell in the back of his patrol vehicle.

       During his close interaction with Caldwell, Officer McDonald noticed there

was “a strong odor of . . . consumed alcoholic beverage coming from his person.”

But he felt it was unsafe to perform standard field sobriety tests (SFSTs) at the

scene. So he transported Caldwell to the Buena Vista County Jail. Upon arrival,

Officer McDonald took Caldwell to a hallway “within the jail facility” that is specially

designated and marked for sobriety testing.2 While transporting Caldwell inside

the jail, Officer McDonald noted “that there was for sure a consumed odor of

alcoholic beverage coming from his person” and “it was very noticeable that his

eyes were bloodshot and watery as well.”

       Upon reaching the designated testing area, Officer McDonald removed

Caldwell’s handcuffs because “he need[ed] to have the ability to use his hands

during the tests.” Officer McDonald offered Caldwell a SFST called the “horizontal

gaze nystagmus” test. Caldwell refused. Officer McDonald then offered Caldwell

a different SFST, the “walk-and-turn” test. Caldwell asked to call his mother.

Officer McDonald told Caldwell he could not make a phone call right now. Officer

McDonald then offered the “walk-and-turn” test again, followed by the “one-leg

stand” test. Caldwell refused both.

       Officer McDonald placed Caldwell back in handcuffs and read him the

implied consent advisory. Caldwell was then allowed to make phone calls in a



2 Officer McDonald testified that the jail’s sally port is slanted, making it unsuitable
for SFSTs. So instead the hallway off the sally port is used. It has a straight line
on the floor that is used to perform one of the tests.
                                        4


separate room. The record shows that approximately five to six minutes passed

between Caldwell’s request to call his mother and the time when he was allowed

to make phone calls.

       Caldwell placed phone calls to his mother, his father, and his employer.

Officer McDonald asked if he wanted to call anyone else. Caldwell stated that he

had no other phone calls to make. But he refused to sign a document confirming

he was allowed to make phone calls.

       After Caldwell had completed his phone calls, Officer McDonald requested

a sample of Caldwell’s breath. Caldwell refused to give a sample of his breath on

the DataMaster. He also declined to sign a document confirming his refusal.

Officer McDonald advised Caldwell of his license revocation due to his refusal to

provide a breath sample. Next, Officer McDonald read Caldwell his Miranda3

rights. He then questioned Caldwell about his night.4 Initially, Caldwell said he

was not driving. But he later told Officer McDonald that he had been at a Super

Bowl party, consumed mixed alcoholic drinks, fell asleep, and then drove home

after taking one shot of liquor.

       The State charged Caldwell with OWI, third offense, in violation of Iowa

Code section 321J.2 (2019), and public intoxication, third offense, in violation of

sections 123.46(2) and 123.91. Caldwell filed a motion to suppress his post-arrest

refusals to the SFSTs and breath test. He claimed (1) a violation of Iowa Code

section 804.20 occurred when Officer McDonald failed to provide him an


3 Miranda v. Arizona, 384 U.S. 436 (1966).
4 Officer McDonald testified that at this point, Caldwell was “under arrest for the
interference” but he was still “investigating the operating while intoxicated” and
“public intoxication” charges.
                                          5


opportunity to make a phone call immediately after he requested one and

(2) Officer McDonald lacked grounds to invoke the implied consent requirements

of section 321J.6. The district court denied Caldwell’s motion.

       Caldwell also filed a motion in limine. Among other things, Caldwell sought

an order prohibiting any reference to the ignition interlock device in his vehicle.

The court sustained Caldwell’s motion.5 But then, over Caldwell’s objection, the

State was allowed to submit evidence that Caldwell’s vehicle was observed with

its horn honking and lights flashing—features that were thought to be connected

to the improper use of the ignition interlock device.

       A jury found Caldwell guilty of OWI. Caldwell then stipulated to having two

previous OWI convictions. The court sentenced him to prison. And the court

ordered Caldwell to pay court costs but waived his attorney fees after finding he

did not have the reasonable ability to pay. Caldwell asked the court to also waive

jail fees. The court ruled that Caldwell would only be required to pay thirty days of

jail fees. Caldwell now appeals.

II. Sufficiency of the Evidence

       Caldwell first contends that “[t]he evidence presented at trial was insufficient

to establish that [he] was ‘under the influence’ at the time he operated the motor

vehicle.” He alleges that his “state of excitement/non-cooperativeness [was] not

the result of alcohol impairment but merely his indignant reaction to having been

approached and arrested.”


5 Although the court sustained the motion in limine, the court left open “the
opportunity of the State, outside of the presence of the jury, to submit proof of any
statements of the defendant regarding the ignition interlock device which might
appropriately be considered an admission.”
                                         6


      “Because a jury verdict is binding on us when supported by substantial

evidence, our appellate review is limited to the correction of errors at law.” State

v. Speicher, 625 N.W.2d 738, 740 (Iowa 2001). “Evidence is substantial if it could

convince a rational jury of a defendant’s guilt beyond a reasonable doubt.” Id. at

741. We “consider all of the record evidence viewed ‘in the light most favorable to

the State, including all reasonable inferences that may be fairly drawn from the

evidence.’” State v. Sanford, 814 N.W.2d 611, 615 (Iowa 2012) (quoting State v.

Keopasaeuth, 645 N.W.2d 637, 640 (Iowa 2002)).

      Section 321J.2 criminalizes operating a motor vehicle while intoxicated.

Here, the State alleged Caldwell operated a motor vehicle “[w]hile under the

influence of an alcoholic beverage.” See Iowa Code § 321J.2(1)(a). And the jury

was appropriately instructed that:

      A person is “under the influence” and/or “intoxicated” when, by
      drinking liquor and/or beer, one or more of the following is true:
             1. [the person’s] reason or mental ability has been
                  affected[,]
             2. [the person’s] judgment is impaired[,]
             3. [the person’s] emotions are visibly excited[, or]
             4. [the person] has, to any extent, lost control of bodily
                  actions or motions.

See, e.g., State v. Van Cleave, No. 12-0041, 2013 WL 3458192, at *3 (Iowa Ct.

App. July 10, 2013). So Caldwell’s “conduct and demeanor” were “important

considerations” in determining whether he was “under the influence.” See State v.

Price, 692 N.W.2d 1, 3 (Iowa 2005); see also State v. Orr, No. 05-1864, 2006 WL

2419198, at *2 (Iowa Ct. App. Aug. 23, 2006) (“A person may be found guilty under

section 321J.2(1)(a) in the absence of admissible evidence from chemical tests.”).
                                         7


       Caldwell admitted to having mixed drinks that night plus taking a shot of

liquor before driving home. See State v. Newton, 929 N.W.2d 250, 255 (Iowa

2019) (“It is common knowledge that the consumption of alcohol and other drugs

can impair the ability to safely operate a motor vehicle.”). And Officer McDonald

testified to several indicators that Caldwell was under the influence:

       From the time I made personal and physical contact with
       Mr. Caldwell all the way until the end, there was, as I have mentioned
       before, a very obvious odor of consumed alcoholic beverage coming
       from his person. I could smell it outside, and then the odor was more
       condensed and obvious once he was placed within my vehicle, to
       which I then noticed the bloodshot, watery eyes. You add that to his
       wide range of behaviors all the way from the hostility at the beginning
       to the crying to the joking around to the point when asked to simply
       sign a sheet saying he refused to do something he refused that as
       well. His emotions were all over the board compared to what—you
       know, what we can see today where he’s very calm in his demeanor.
       So from my observations combined with my training and experience
       along with his admissions and statements, I believed him to be under
       the influence of alcohol while operating his vehicle.

See State v. Blake, No. 15-1771, 2016 WL 4384253, at *2 (Iowa Ct. App. Aug. 17,

2016) (“The court may also consider an officer’s opinion regarding another

person’s sobriety.”).

       Viewing all of the evidence in the light most favorable to the State, we find

sufficient evidence to support Caldwell’s conviction.

III. Motion to Suppress

       We turn next to Caldwell’s suppression issues. Caldwell sought to suppress

evidence of his refusal of certain SFSTs as well as his refusal to provide a breath

sample on the DataMaster. Caldwell claims suppression was required because

(1) police violated his statutory rights under section 804.20 and (2) the

requirements of section 321J.6 were not met and, therefore, he was not “deemed
                                          8


to have given consent to the withdrawal of” a breath sample. We address each

statute in turn. We must affirm if the district court “correctly applied the law and

there is substantial evidence to support the court’s fact-finding.” State v. Lyon, 862

N.W.2d 391, 394 (Iowa 2015); see also State v. Davis, 922 N.W.2d 326, 330 (Iowa

2019) (“We review a district court’s interpretation of Iowa Code section 804.20 for

errors at law.” (citation omitted)).

       A. Iowa Code section 804.20

       Section 804.20 states in relevant part:

       Any peace officer or other person having custody of any person
       arrested or restrained of the person’s liberty for any reason whatever,
       shall permit that person, without unnecessary delay after arrival at
       the place of detention, to call, consult, and see a member of the
       person’s family or an attorney of the person’s choice, or both. Such
       person shall be permitted to make a reasonable number of telephone
       calls as may be required to secure an attorney.

       Here it is undisputed Caldwell invoked section 804.20 by requesting to call

his mother.6 Still, our analysis of section 804.20 may require up to four different

inquiries. First, to determine whether section 804.20 applies, we must make two

distinct determinations: (1) whether Caldwell had been “arrested or otherwise

restrained of his liberty” and (2) whether he was at the “place of detention.” See

Davis, 922 N.W.2d at 331. If those prerequisites are satisfied, we must ask

(3) whether police violated section 804.20 by causing “unnecessary delay” before

honoring Caldwell’s request to make a phone call. See id. at 332. If we determine




6 In other cases, the invocation issue is less clear. In those cases, invocation of
rights under section 804.20 should be “liberally construe[d]” while also “balancing
the rights of the arrestee and the goals of the chemical-testing statute.” See Davis,
922 N.W.2d at 331 (alteration in original) (citation omitted).
                                            9


police violated section 804.20, we must then determine (4) what remedy is

appropriate.

       1. Restraint

       The restraint issue is effectively undisputed. The State appears to concede

Caldwell was arrested or otherwise “restrained of his liberty” when he asked to call

his mother. See State v. Moorehead, 699 N.W.2d 667, 671 (Iowa 2005). Officer

McDonald testified that when they arrived at the jail, Caldwell “was under arrest for

interference with official acts.” Our first inquiry is satisfied.

       2. Place of detention

       This next issue is hotly disputed. The question is whether Caldwell was at

“the place of detention” when he was asked to perform SFSTs in a marked hallway

inside the jail. See Davis, 922 N.W.2d at 331. The district court found:

       It is clear from Davis that if SFSTs had been conducted in the field,
       a request for a phone call at that time would have been premature.
       Similarly, a request made during the performance of SFSTs in the
       sally port would have been premature. In Davis, “[f]unctionally, [the
       sally port] was the field for the ‘field’ sobriety tests.” Id. at 332. . . .
       In a case such as this one, where there are substantial reasons to
       not perform SFSTs either in the field or in the sally port, the short
       entry into the rest of the jail is really a distinction without a difference.
       In such a case, the hallway near the booking area has become the
       “field.” Since Officer McDonald was still in the investigative phase of
       the charge of [o]perating [w]hile [i]ntoxicated and, under the
       circumstances, the best place to complete the investigation was in
       that area of the jail, [Caldwell] had not truly arrived at the place of
       detention.

See id. at 332. The State echoes this view, arguing Caldwell was not at the place

of detention because Officer McDonald was performing SFSTs at the time of

invocation.
                                          10

       In Davis, a deputy transported a driver suspected of OWI to the jail’s sally

port to conduct SFSTs because of a snowstorm. Id. at 328. While in the deputy’s

squad car, Davis asked to speak to his wife. Id. The deputy told Davis he could

talk to his wife after they were done. Id. After conducting the SFSTs in the jail’s

sally port and placing Davis under arrest for OWI, the deputy allowed him to call

his wife and attorney inside the jail’s intake room. Id. at 329. The court held the

deputy did not violate Davis’s section 804.20 rights “because the sally port was a

location for testing, not a ‘place of detention.’” Id. at 328. The court suggested the

jail’s sally port was not a place of detention because “Davis was there for purposes

of field testing, not to be detained.” Id. at 331.

       Caldwell distinguishes Davis by noting that, when he requested a phone

call, he was already (1) under arrest for interference with official acts and (2) inside

the jail itself. See id. at 327. The officer had brought Caldwell inside the jail for

OWI field testing and booking on the interference charge. Unlike in Davis, there

was no indication that Caldwell would be free to go if he took the SFSTs and

passed.    See id. at 328–29.       Also, the Davis court noted that “Iowa Code

section 804.20 uses the term ‘place of detention’ interchangeably with ‘the jail or

other place of custody.’” Id. at 331. It is hard to say a defendant is not at a “place

of detention” when a defendant who is under arrest has been brought inside a jail

for purposes of detention. See id. Also, the State does not cite, and we cannot

find, any cases that hold the inside of a jail is not a place of detention simply

because SFSTs are being performed.             We do not think Davis supports that

conclusion. See id. So we find that section 804.20 applies.
                                          11

       3. Unnecessary delay

       Because section 804.20 applies, we must next consider whether Caldwell’s

request to call his mother was honored “without unnecessary delay.”7 See Iowa

Code § 804.20. For three reasons, we think the district court was right to conclude

police did not violate Caldwell’s rights under section 804.20.

       First, the “delay” was very short. See id. Caldwell was allowed to make

phone calls only five to six minutes after he asked to call his mother. This court

has declined to find “unnecessary delay” in cases involving similar timeframes.

State v. Smith, No. 16-0749, 2017 WL 510957, at *2 (Iowa Ct. App. Feb. 8, 2017)

(holding that “the some eleven minutes between the time Smith arrived at the

police station and the time he was allowed to make phone calls did not constitute

unnecessary delay”); see also State v. Perry, No. 11-1051, 2012 WL 1864568, at

*3 (Iowa Ct. App. May 23, 2012) (holding that there was no unnecessary delay

where “Perry was given the opportunity to contact an attorney approximately seven

minutes after arriving in the booking room”).

       Second, this is not a case in which a suspect’s phone calls were delayed

because of police misconduct or even sloth. During the five to six minute period


7 In addition to his claims of “unnecessary delay,” Caldwell argues that Officer
McDonald “explicitly refused [Caldwell’s] request for a phone call, saying ‘Well you
ain’t getting a phone call right now.’” This explicit refusal, Caldwell contends,
instantly violated his statutory rights in a way that could not be cured by later offers
by police to use the telephone. We disagree. It is true officers may not
categorically deny a person’s rights under section 804.20. See State v. Hicks, 791
N.W.2d 89, 94 (Iowa 2010) (noting that a “peace officer cannot deny the right
exists”); Moorehead, 699 N.W.2d at 671 (noting that “[a]n officer may not . . . tell a
defendant he does not have such a right”). But Officer McDonald only told Caldwell
he could not use the phone “right now.” Soon after, Officer McDonald led Caldwell
to a phone and invited him to use it. Neither the officer’s words nor his actions
amounted to a categorical denial of Caldwell’s right to make calls.
                                          12


at issue, Officer McDonald (1) completed his offer of SFSTs to Caldwell; (2) placed

Caldwell back in handcuffs, (3) read the implied consent advisory to Caldwell, and

(4) led Caldwell to the DataMaster room where the phone was located. These

were all appropriate police activities.        See Smith, 2017 WL 510957, at *2

(“Necessary security measures and administrative tasks first must be performed.”).

And as the district court observed, they would have taken less time if Caldwell had

cooperated. They did not cause “unnecessary delay.” See State v. Colocho,

No. 18-1643, 2019 WL 5791011, at *4 (Iowa Ct. App. Nov. 6, 2019) (finding no

violation of the defendant’s section 804.20 rights where he was denied a phone

call in the middle of SFSTs but later allowed the opportunity to make phone calls

prior to conducting chemical testing); see also Perry, 2012 WL 1864568, at *3

(holding the reading of an implied consent advisory was not an “unnecessary

delay”).

       Finally, we heed our supreme court’s teaching that section 804.20 only

confers “a limited statutory right to counsel before making the important decision

to take or refuse a chemical test under implied consent procedures.” Davis, 922

N.W.2d at 330–31, 334 (citation omitted) (concluding we must balance arrestees’

rights with the goals of the chemical-testing statutes). This right was afforded to

Caldwell. Although he chose to call his parents and employer instead of calling an

attorney, Caldwell was given the opportunity to call an attorney—in addition to

calling his parents and employer—before Officer McDonald requested a sample of

Caldwell’s breath.
                                           13


       For all of these reasons, we conclude police did not violate Caldwell’s rights

under section 804.20. So we need not reach the question of remedies.8

       B. Iowa Code section 321J.6

       Caldwell also claims that, because police lacked authority to invoke

statutory implied-consent procedures, the district court should have suppressed

his refusal to provide a breath sample. We agree.

       Section 321J.2 makes it a crime to “operate[] a motor vehicle in this state”

while “under the influence of an alcoholic beverage” or while “having an alcohol

concentration of .08 or more.” Section 321J.6 is Iowa’s “implied consent” statute.

It gives police “authority . . . to test the breath, blood or urine of any person

suspected of driving while intoxicated.” State v. Overbay, 810 N.W.2d 871, 875

(Iowa 2012). “The premise of [section 321J.6] is that a driver ‘impliedly agrees to

submit to a test in return for the privilege of using the public highways.’” Id. (quoting

State v. Hitchens, 294 N.W.2d 686, 687 (Iowa 1980)); see Iowa Code § 321J.6(1)

(“A person who operates a motor vehicle in this state under circumstances which

give reasonable grounds to believe that the person has been operating a motor



8 The text of section 804.20 does not describe a private remedy. It only provides:
“A violation of this section shall constitute a simple misdemeanor.” And so, in State
v. Heisdorffer, the supreme court declined to hold that violation of section 804.20
required exclusion of evidence. 164 N.W.2d 173, 177 (Iowa 1969), abrogated by
State v. Vietor, 261 N.W.2d 828 (Iowa 1978) (“The statute provides that its violation
is a misdemeanor. The individual’s rights are protected under the Fifth
Amendment as interpreted by Miranda. We do not believe the statute extends
defendant’s rights to exclude the evidence beyond the constitutional
requirements.”). But then, in Vietor, the supreme court abrogated Heisdorffer and
held that violation of the statute would require exclusion of a suspect’s “refusal to
submit to a chemical test.” 261 N.W.2d at 832. Later cases extended the exclusion
remedy to “breath tests, breath test refusals, and non-spontaneous statements.”
Smith, 2017 WL 510957, at *1 (citing Hicks, 791 N.W.2d at 97).
                                         14


vehicle in violation of section 321J.2 or 321J.2A is deemed to have given consent

to the withdrawal of specimens.”).

       But although “drivers are deemed to have impliedly consented to testing,

they nonetheless generally have the statutory right to withdraw that consent and

refuse to take any test.” Overbay, 810 N.W.2d at 876 (“If a person refuses to

submit to the chemical testing, a test shall not be given . . . .” (quoting Iowa Code

§ 321J.9(1))). Yet refusal can have serious consequences. If implied-consent is

properly invoked and the driver still refuses to submit, the Iowa Department of

Transportation must (“shall”) revoke their driver’s license for at least a year. Iowa

Code § 321J.9(1). Moreover, if the driver is ultimately charged with driving while

intoxicated, proof of refusing the chemical test “is admissible” at trial. Iowa Code

§ 321J.16. That happened in this case. Indeed, at Caldwell’s trial, the district court

instructed the jury that:




       As Caldwell points out, though, a driver’s refusal to provide a breath sample

should only be admitted if the statutory requirements “were properly fulfilled before

the [driver] refused.” State v. Seils, No. 18-0481, 2019 WL 2144633, at *3 (Iowa

Ct. App. May 15, 2019). Those requirements appear in section 321J.6. It provides

in relevant part:

       The withdrawal of the body substances and the test or tests shall be
       administered at the written request of a peace officer having
                                          15


       reasonable grounds to believe that the person was operating a motor
       vehicle in violation of section 321J.2 or 321J.2A, and if any of the
       following conditions exist:
               a. A peace officer has lawfully placed the person under arrest
       for violation of section 321J.2.
               b. The person has been involved in a motor vehicle accident
       or collision resulting in personal injury or death.
               c. The person has refused to take a preliminary breath
       screening test provided by this chapter.
               d. The preliminary breath screening test was administered
       and it indicated an alcohol concentration equal to or in excess of the
       level prohibited by section 321J.2.
               e. The preliminary breath screening test was administered to
       a person operating a commercial motor vehicle as defined in
       section 321.1 and it indicated an alcohol concentration of 0.04 or
       more.
               f. The preliminary breath screening test was administered and
       it indicated an alcohol concentration less than the level prohibited by
       section 321J.2, and the peace officer has reasonable grounds to
       believe that the person was under the influence of a controlled
       substance, a drug other than alcohol, or a combination of alcohol and
       another drug.
               g. The preliminary breath screening test was administered
       and it indicated an alcohol concentration of .02 or more but less than
       .08 and the person is under the age of twenty-one.

Iowa Code § 321J.6(1) (emphasis added).

       As the words of section 321J.6 make clear, the police cannot subject a

driver to the implied-consent dilemma (either provide a sample or else incur

consequences) unless two statutorily-defined requirements have been met. First,

the officer must have “reasonable grounds to believe that the person was operating

a motor vehicle in violation of section 321J.2,” that is, operating while intoxicated.

Id.    Second,    one    or   more   of   the   seven   “conditions”   described    in

paragraphs 321J.6(1)(a) through (f), respectively, must “exist.” Id.

       In this case, the parties do not dispute that Officer McDonald had

“reasonable grounds to believe” Caldwell was operating while intoxicated. See id.

And the parties agree that six of the seven “conditions” did not “exist.”          Id.
                                         16


Specifically, they agree the conditions described in paragraphs (b) through (f) did

not exist.

       But the parties disagree about paragraph (a). It is fulfilled when “[a] peace

officer has lawfully placed the person under arrest for violation of section 321J.2.”

Id. § 321J.6(1)(a). The district court found, and the State argues, this condition

existed because Officer McDonald had “lawfully placed” Caldwell “under arrest for

violation of section 321J.2” when Officer McDonald invoked implied consent. Id.

       Caldwell disagrees. Caldwell does not dispute that, before he even reached

the jail, Officer McDonald had arrested him.         But, as Caldwell points out,

paragraph 321J.6(1)(a) expressly requires the driver to be “under arrest for

violation of section 321J.2,” that is, operating while intoxicated. Just any arrest is

not enough. And, in Caldwell’s view, he was only under arrest for interference. He

was not under arrest for driving while intoxicated before Officer McDonald invoked

implied consent. See id. Therefore, Caldwell argues, Officer McDonald was not

authorized to invoke implied consent. And so Caldwell’s refusal to submit to the

chemical test should not have been admitted.

       To resolve the parties’ competing claims, we must answer questions of

statutory interpretation,9 namely, when has “[a] peace officer . . . lawfully placed

the person under arrest for violation of section 321J.2?” See id. What, exactly,

must happen for this “condition” to occur?




9 “We review the district court’s decision to deny a motion to suppress based on
interpretation of a statute for correction of errors at law.” State v. Madison, 785
N.W.2d 706, 707–08 (Iowa 2010).
                                         17

       We look for answers in “the language of” chapter 321J. Bearinger v. Iowa

Dep’t of Transp., 844 N.W.2d 104, 108 (Iowa 2014). We are bound by “the plain

meaning” of its words. Seils, 2019 WL 2144633, at *4 (“The plain meaning of

chapter 321J requires us to determine Seils’s refusal to comply with chemical

testing was not admissible evidence where Trooper Flaherty failed to meet the

statutory conditions precedent before invoking implied consent.”). “We will not

undermine the legislature’s policy decision[s] by ignoring the plain language of the

statute.” State v. Palmer, 554 N.W.2d 859, 865 (Iowa 1996).

       We use “traditional interpretive tools . . . to determine the ordinary and fair

meaning of the statutory language at issue.” Matter of Est. of Franken, 944 N.W.2d

853, 859 (Iowa 2020).      Among other things, we “consider the context of the

provision[s] at issue and strive to interpret [them] in a manner consistent with the

statute as an integrated whole.” Bearinger, 844 N.W.2d at 108 (citation omitted).

And we avoid interpretations of “chapter 321J” that would “render[] any part of the

enactment superfluous.” Id. (citation omitted).

       Another well-established principle holds that, when the legislature explicitly

defines its words, courts are bound by those definitions. See State v. Iowa Dist.

Ct., 889 N.W.2d 467, 471 (Iowa 2017) (“It is a well-settled principle of statutory

interpretation that ‘[w]hen the legislature has defined words in a statute—that is,

when the legislature has opted to “act as its own lexicographer”—those definitions

bind us.’ As a corollary to this principle, when a statute defines a term, ‘the

common law and dictionary definitions which may not coincide with the legislative

definition must yield to the language of the legislature.’” (alteration in original)

(citations omitted)). Here the parties have drawn our attention to sections 804.5
                                         18

and 804.14.10 See Dennison, 571 N.W.2d at 494 (“The definition of ‘arrest’ for

purposes of [Iowa Rule of Criminal Procedure] 27(2)(a)[11] is governed by the

general law of arrest provided in Iowa Code chapter 804, specifically Iowa Code

sections 804.5 and 804.14.”), overruled by State v. Williams, 895 N.W.2d 856

(Iowa 2017).12 In section 804.5, the legislature defined an “[a]rrest” as the “taking

of a person into custody when and in the manner authorized by law, including

restraint of the person or the person’s submission to custody.” (Emphasis added.)

And in section 804.14, the legislature prescribed the “[m]anner” for making arrests,

stating:

       A person making an arrest must inform the person to be arrested
       of the intention to arrest the person, the reason for arrest, and that
       the person making the arrest is a peace officer, if such be the case,
       and require the person being arrested to submit to the person’s

10 We have not overlooked section 321J.1(3), in which the legislature provided a
definition for “arrest” that applies throughout chapter 321J “unless the context
otherwise requires.” It states: “‘Arrest’ includes but is not limited to taking into
custody pursuant to section 232.19.” But section 232.19 only addresses situations
involving a “child.” Because Caldwell is an adult, section 232.19 does not apply to
him.
11 Iowa Rule of Criminal Procedure 27(2)(a) was renumbered and is now Iowa Rule

of Criminal Procedure 2.33(2)(a).
12 The State cites section 804.14 and claims the evidence “sufficiently meets” its

“requirements.”      Caldwell cites Dennison which, as noted above, cites
sections 804.5 and 804.14. 571 N.W.2d at 494.
        For the sake of clarity, we add that Dennison was a speedy-indictment case.
See id. at 493. But the parties do not suggest—and we do not believe—that Iowa’s
speedy-indictment jurisprudence should govern our approach to this implied-
consent case. See Williams, 895 N.W.2d at 865 (holding that, for purposes of
speedy indictment, the arrest process is not “complete” until the person is brought
“before the magistrate” and “the person is no longer under the control of the
arresting officer”); see also State v. Miller, 818 N.W.2d 267, 277 (Iowa Ct. App.
2012) (addressing facts similar to those at bar and applying the pre-Williams
“reasonable person’s perspective” test to determine “[t]he date of arrest for speedy
indictment purposes”). Rather, we confine our inquiry to the narrow question of
whether, for purposes of paragraph 321J.6(1)(a), Caldwell was “lawfully placed . . .
under arrest for violation of section 321J.2” before Officer McDonald invoked
implied consent. See Iowa Code § 321J.6(1)(a).
                                         19


       custody, except when the person to be arrested is actually engaged
       in the commission of or attempt to commit an offense, or escapes,
       so that there is no time or opportunity to do so.

Iowa Code § 804.14(1) (emphasis added).

       Based on these provisions, it appears that—before a “peace officer” can

fulfill the requirements of paragraph 321J.6(1)(a) by “lawfully plac[ing a] person

under arrest for violation of section 321J.2”—the officer “must inform the person”

that “the reason for arrest” is “violation of section 321J.2.” See id. §§ 321J.6(1)(a)

(emphasis added), 804.14(1). And where, as here, the person is already under

arrest for some other sort of violation, we agree with Caldwell that the officer needs

to specifically “inform” the person that they are also arrested for the additional

“reason” of violating section 321J.2.

       We think this reading is consistent with our court’s recent decision in Seils.

See generally 2019 WL 2144633, *1–4. The Iowa State Patrol pulled Seils over

on suspicion of drunk driving. Id. at *1. During the stop, Seils exhibited signs of

impairment. Id. Before the stop was completed, though, Seils departed on foot.

Id. He walked at first, but then he “broke into a run.” Id. Troopers pursued. Id.

After some effort, troopers “got him to the ground” and handcuffed him. Id. Seils

then asked, perhaps ironically, “Are you seriously arresting me?” Id. A trooper

assured Seils, “Yes, I am.” Id. Seils was placed in a cruiser and told, “Now you’re

going for interference.” Id.

       At the local jail, a trooper invoked implied consent. Id. at *2. But Seils

refused to provide a sample for testing. Id. The State charged Seils with OWI. Id.

       Seils filed a motion to suppress. Id. He argued that “evidence of his refusal

to submit to chemical testing should be suppressed because” the officer “failed to
                                          20


meet any of the necessary conditions in section 321J.6 before invoking his implied

consent.” Id. And at the hearing, the trooper “conceded he never told Seils

specifically that he was under arrest for OWI” before invoking implied consent. Id.

at *3. Still the district court denied Seils’s motion. Id. And a jury convicted Seils

of OWI. Id.

       On appeal, Seils argued the officer “did not follow the necessary procedure”

because Seils “was not placed under arrest for operating while intoxicated before

the trooper invoked implied consent, see Iowa Code § 321J.6(1)(a), and it is

undisputed none of the other conditions were met, see id. § 321J.6(1)(b)–(g).”

Selis, 2019 WL 2144633, at *3. Therefore, Seils argued, evidence of his refusal

should have been suppressed. Id. This court agreed and reversed. Id. at *5. We

explained:

       At the suppression hearing, the trooper admitted he told Seils he was
       under arrest for OWI only after Seils refused to take the breath test.
       See Iowa Code § 321J.6(1)(a). In fact, [the trooper] told Seils that if
       he took the breath test and “passed,” the trooper would only charge
       him with interference and would give Seils a ride home. We agree
       that under the facts of this case, the State failed to prove that [the
       trooper] had lawfully placed Seils under arrest for a violation of
       section 321J.2 at the time he invoked implied consent. Thus, the
       foundation requirements for implied consent had not been met when
       Seils refused the test. . . . The plain meaning of chapter 321J
       requires us to determine Seils’s refusal to comply with chemical
       testing was not admissible evidence where [the trooper] failed to
       meet the statutory conditions precedent before invoking implied
       consent.

Id. at *3–4 (emphasis added).

       One key lesson of Seils, we think, is that the “foundation[al] requirements

for implied consent” were not fulfilled because the trooper failed to tell Seils he was

under arrest for OWI “before” invoking implied consent. Id. at *3. This lines up
                                        21


with our statutory analysis which, as explained above, suggests that the

requirements of paragraph 321J.6(1)(a) are not fulfilled unless a peace officer has

“inform[ed]” the suspect that they have been arrested for “violation of

section 321J.2.” Iowa Code §§ 321J.6(1)(a), 804.14(1).

      Here it appears undisputed that, although Officer McDonald told Caldwell

he was under arrest for interference, Officer McDonald did not inform Caldwell he

was also under arrest for driving while intoxicated before invoking implied consent.

Under Seils, as well as our analysis of the statutes, Officer McDonald had not

“lawfully placed” Caldwell “under arrest for violation of section 321J.2” before

Officer McDonald invoked implied consent. See id. § 321J.6(1)(a) (emphasis

added); Seils, 2019 WL 2144633, at *4. Therefore, as in Seils, we conclude “[t]he

plain meaning of chapter 321J requires us to determine” that Caldwell’s “refusal to

comply with chemical testing was not admissible evidence” because Officer

McDonald “failed to meet the statutory conditions precedent before invoking

implied consent.” See Seils, 2019 WL 2144633, at *4 (emphasis added).

      The State responds that it is only “required to substantially, rather than

strictly, comply with the procedural requirements of Iowa Code section 321J.6.”

See Palmer, 554 N.W.2d at 867 (noting our courts have overlooked procedural

shortcomings that were “merely technical in the sense [that] noncompliance did

not jeopardize any of the purposes underlying the implied consent procedures”).

And we have considered all of the circumstances that the State believes add up to

substantial compliance.     The State emphasizes that (1) at the jail, Officer

McDonald removed Caldwell’s handcuffs; (2) Officer McDonald then explained to

Caldwell that, because Officer McDonald believed Caldwell was “driving” and
                                         22


“under the influence of alcohol,”13 Officer McDonald was “going to offer” Caldwell

SFSTs; (3) Officer McDonald offered—and Caldwell refused—three SFSTs; and

then (4) Officer McDonald placed handcuffs back on Caldwell before leading him

to the DataMaster room.       Taken together, the State claims, this “evidence

sufficiently meets the requirements of Iowa Code section 804.14” and, therefore,

shows “substantial[] compli[ance] with section 321J.6 prior to the invocation of

implied consent.”

       We disagree.       As explained, when we read section 804.14 and

paragraph 321J.6(1)(a) together, we conclude the requirements of section 321J.6

could not have been fulfilled unless Officer McDonald “inform[ed]” Caldwell that he

had been arrested for “violation of section 321J.2” before Officer McDonald

invoked implied-consent. Officer McDonald did not do so, either through his words

or through his deeds. Indeed, as the State concedes, Officer McDonald did not

even believe Caldwell was under arrest for OWI when he invoked implied consent.

Instead, as Officer McDonald testified, Caldwell was “under arrest for” interference

while Officer McDonald continued “investigating” the OWI issue.14




13 Officer McDonald told Caldwell the facts that supported his belief, namely, (1) he
could smell alcohol; (2) Caldwell’s eyes were watery; and (3) Caldwell’s “intoxilizer
was making noise.”
14 The State notes: “The officer’s interpretation of what constitutes an arrest is

irrelevant as this [c]ourt can rely on its own interpretation.” We agree that the
officer’s subjective beliefs are not dispositive. But when an officer does not believe
a person is under arrest for X offense, it seems especially unlikely the officer would
“inform” the person they are under arrest for X offense as required by the statute.
Cf. Iowa Code § 804.14(1) (“A person making an arrest must inform the person to
be arrested of . . . the reason for arrest . . . .” (emphasis added)).
                                       23


IV. Conclusion

      Sufficient evidence supports Caldwell’s conviction. And we conclude his

rights under section 804.20 were not violated. Even so, we conclude the court

should have suppressed Caldwell’s refusal to provide a breath sample. So we

reverse and remand for a new trial. In light of this disposition, we do not reach

Caldwell’s other arguments.

      REVERSED AND REMANDED.